                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2
                          James P. Wagoner, #58553
                        3   jim.wagoner@mccormickbarstow.com
                          Timothy R. Sullivan, #128467
                        4
                            timothy.sullivan@mccormickbarstow.com
                        5 7647 North Fresno Street
                          Fresno, California 93720
                        6
                          Telephone: (559) 433-1300
                        7 Facsimile: (559) 433-2300
                        8
                          Attorneys for Defendant GARRISON
                        9
                          PROPERTY AND CASUALTY
                       10 INSURANCE COMPANY
                       11                          UNITED STATES DISTRICT COURT
                       12              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                       13
                       14 MAYRA SILVA,                                   Case No. 2:17-cv-7402-PSG (SKx)
                       15         Plaintiff,                             STIPULATED PROTECTIVE
                       16         v.                                     ORDER
                       17 GARRISON PROPERTY AND
                                                                         [DISCOVERY DOCUMENT:
                       18 CASUALTY INSURANCE                             REFERRED TO MAGISTRATE
                          COMPANY, a corporation; and DOES               JUDGE STEVEN KIM]
                       19 1 through 10,
                       20
                                      Defendant.
                       21
                       22 1.      A. PURPOSES AND LIMITATIONS
                       23         Discovery in this action is likely to involve production of confidential,
                       24 proprietary, or private information for which special protection from public disclosure
                       25 and from use for any purpose other than prosecuting this litigation may be warranted.
                       26 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                       27 Stipulated Protective Order. The parties acknowledge that this Order does not confer
                       28 blanket protections on all disclosures or responses to discovery and that the protection it
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 affords from public disclosure and use extends only to the limited information or items
                        2 that are entitled to confidential treatment under the applicable legal principles. The
                        3 parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                        4 Protective Order does not entitle them to file confidential information under seal; Civil
                        5 Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                        6 will be applied when a party seeks permission from the court to file material under seal.
                        7
                        8 B. GOOD CAUSE STATEMENT
                        9         This action is likely to involve trade secrets and other valuable research,
                       10 development, commercial, financial, technical and/or proprietary information for which
                       11 special protection from public disclosure and from use for any purpose other than
                       12 prosecution of this action is warranted. Such confidential and proprietary materials and
                       13 information consist of, among other things, confidential business or financial
                       14 information, information regarding confidential business practices, or other confidential
                       15 research, development, or commercial information (including information implicating
                       16 privacy rights of third parties), information otherwise generally unavailable to the
                       17 public, or which may be privileged or otherwise protected from disclosure under state
                       18 or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
                       19 the flow of information, to facilitate the prompt resolution of disputes over
                       20 confidentiality of discovery materials, to adequately protect information the parties are
                       21 entitled to keep confidential, to ensure that the parties are permitted reasonable
                       22 necessary uses of such material in preparation for and in the conduct of trial, to address
                       23 their handling at the end of the litigation, and serve the ends of justice, a protective
                       24 order for such information is justified in this matter. It is the intent of the parties that
                       25 information will not be designated as confidential for tactical reasons and that nothing
                       26 be so designated without a good faith belief that it has been maintained in a
                       27 confidential, non-public manner, and there is good cause why it should not be part of
                       28 the public record of this case.
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                        2
    FRESNO, CA 93720                                      STIPULATED PROTECTIVE ORDER
                        1
                        2 2.      DEFINITIONS
                        3         2.1 Action: this pending federal law suit.
                        4         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                        5 information or items under this Order.
                        6         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
                        7 is generated, stored or maintained) or tangible things that qualify for protection under
                        8 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                        9 Statement.
                       10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                       11 support staff).
                       12         2.5 Designating Party: a Party or Non-Party that designates information or items
                       13 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                       14         2.6 Disclosure or Discovery Material: all items or information, regardless of the
                       15 medium or manner in which it is generated, stored, or maintained (including, among
                       16 other things, testimony, transcripts, and tangible things), that are produced or generated
                       17 in disclosures or responses to discovery in this matter.
                       18         2.7 Expert: a person with specialized knowledge or experience in a matter
                       19 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                       20 expert witness or as a consultant in this Action.
                       21         2.8 House Counsel: attorneys who are employees of a party to this Action.
                       22 House Counsel does not include Outside Counsel of Record or any other outside
                       23 counsel.
                       24         2.9 Non-Party: any natural person, partnership, corporation, association, or other
                       25 legal entity not named as a Party to this action.
                       26         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                       27 this Action but are retained to represent or advise a party to this Action and have
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                       3
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 appeared in this Action on behalf of that party or are affiliated with a law firm which
                        2 has appeared on behalf of that party, and includes support staff.
                        3         2.11 Party: any party to this Action, including all of its officers, directors,
                        4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                        5 support staffs).
                        6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                        7 Discovery Material in this Action.
                        8         2.13 Professional Vendors: persons or entities that provide litigation support
                        9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                       10 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                       11 their employees and subcontractors.
                       12         2.14 Protected Material: any Disclosure or Discovery Material that is designated
                       13 as “CONFIDENTIAL.”
                       14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                       15 from a Producing Party.
                       16
                       17         3.     SCOPE
                       18         The protections conferred by this Stipulation and Order cover not only Protected
                       19 Material (as defined above), but also (1) any information copied or extracted from
                       20 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                       21 Material; and (3) any testimony, conversations, or presentations by Parties or their
                       22 Counsel that might reveal Protected Material.
                       23         Any use of Protected Material at trial shall be governed by the orders of the trial
                       24 judge. This Order does not govern the use of Protected Material at trial.
                       25 4.      DURATION
                       26         Even after final disposition of this litigation, the confidentiality obligations
                       27 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                       28 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                        4
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 later of (1) dismissal of all claims and defenses in this Action, with or without
                        2 prejudice; and (2) final judgment herein after the completion and exhaustion of all
                        3 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
                        4 for filing any motions or applications for extension of time pursuant to applicable law.
                        5
                        6 5.      DESIGNATING PROTECTED MATERIAL
                        7         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
                        8 Party or Non-Party that designates information or items for protection under this Order
                        9 must take care to limit any such designation to specific material that qualifies under the
                       10 appropriate standards. The Designating Party must designate for protection only those
                       11 parts of material, documents, items, or oral or written communications that qualify so
                       12 that other portions of the material, documents, items, or communications for which
                       13 protection is not warranted are not swept unjustifiably within the ambit of this Order.
                       14         Mass, indiscriminate, or routinized designations are prohibited. Designations
                       15 that are shown to be clearly unjustified or that have been made for an improper purpose
                       16 (e.g., to unnecessarily encumber the case development process or to impose
                       17 unnecessary expenses and burdens on other parties) may expose the Designating Party
                       18 to sanctions.
                       19         If it comes to a Designating Party’s attention that information or items that it
                       20 designated for protection do not qualify for protection, that Designating Party must
                       21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       22         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                       23 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                       24 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                       25 must be clearly so designated before the material is disclosed or produced.
                       26         Designation in conformity with this Order requires:
                       27         (a) for information in documentary form (e.g., paper or electronic documents, but
                       28 excluding transcripts of depositions or other pretrial or trial proceedings), that the
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                       5
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                        2 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                        3 portion or portions of the material on a page qualifies for protection, the Producing
                        4 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                        5 markings in the margins).
                        6         A Party or Non-Party that makes original documents available for inspection
                        7 need not designate them for protection until after the inspecting Party has indicated
                        8 which documents it would like copied and produced. During the inspection and before
                        9 the designation, all of the material made available for inspection shall be deemed
                       10 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                       11 copied and produced, the Producing Party must determine which documents, or
                       12 portions thereof, qualify for protection under this Order. Then, before producing the
                       13 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                       14 each page that contains Protected Material. If only a portion or portions of the material
                       15 on a page qualifies for protection, the Producing Party also must clearly identify the
                       16 protected portion(s) (e.g., by making appropriate markings in the margins).
                       17         (b) for testimony given in depositions that the Designating Party identify the
                       18 Disclosure or Discovery Material on the record, before the close of the deposition all
                       19 protected testimony.
                       20         (c) for information produced in some form other than documentary and for any
                       21 other tangible items, that the Producing Party affix in a prominent place on the exterior
                       22 of the container or containers in which the information is stored the legend
                       23 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                       24 protection, the Producing Party, to the extent practicable, shall identify the protected
                       25 portion(s).
                       26         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                       27 to designate qualified information or items does not, standing alone, waive the
                       28 Designating Party’s right to secure protection under this Order for such material. Upon
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                       6
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 timely correction of a designation, the Receiving Party must make reasonable efforts to
                        2 assure that the material is treated in accordance with the provisions of this Order.
                        3
                        4 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        5        6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                        6 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                        7        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                        8 process under Local Rule 37.1 et seq.
                        9        6.3 The burden of persuasion in any such challenge proceeding shall be on the
                       10 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                       11 to harass or impose unnecessary expenses and burdens on other parties) may expose the
                       12 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                       13 the confidentiality designation, all parties shall continue to afford the material in
                       14 question the level of protection to which it is entitled under the Producing Party’s
                       15 designation until the Court rules on the challenge.
                       16
                       17 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                       18        7.1 Basic Principles. A Receiving Party may use Protected Material that is
                       19 disclosed or produced by another Party or by a Non-Party in connection with this
                       20 Action only for prosecuting, defending, or attempting to settle this Action. Such
                       21 Protected Material may be disclosed only to the categories of persons and under the
                       22 conditions described in this Order. When the Action has been terminated, a Receiving
                       23 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                       24        Protected Material must be stored and maintained by a Receiving Party at a
                       25 location and in a secure manner that ensures that access is limited to the persons
                       26 authorized under this Order.
                       27
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                      7
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                        2 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                        3 may disclose any information or item designated “CONFIDENTIAL” only to:
                        4        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                        5 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                        6 disclose the information for this Action;
                        7        (b) the officers, directors, and employees (including House Counsel) of the
                        8 Receiving Party to whom disclosure is reasonably necessary for this Action;
                        9        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                       10 is reasonably necessary for this Action and who have signed the “Acknowledgment and
                       11 Agreement to Be Bound” (Exhibit A);
                       12        (d) the court and its personnel;
                       13        (e) court reporters and their staff;
                       14        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                       15 to whom disclosure is reasonably necessary for this Action and who have signed the
                       16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       17        (g) the author or recipient of a document containing the information or a
                       18 custodian or other person who otherwise possessed or knew the information;
                       19        (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
                       20 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                       21 that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
                       22 permitted to keep any confidential information unless they sign the “Acknowledgment
                       23 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                       24 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                       25 depositions that reveal Protected Material may be separately bound by the court
                       26 reporter and may not be disclosed to anyone except as permitted under this Stipulated
                       27 Protective Order; and
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                        8
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1         (i) any mediator or settlement officer, and their supporting personnel, mutually
                        2 agreed upon by any of the parties engaged in settlement discussions.
                        3
                        4 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                        5 IN OTHER LITIGATION
                        6         If a Party is served with a subpoena or a court order issued in other litigation
                        7 that compels disclosure of any information or items designated in this Action as
                        8 “CONFIDENTIAL,” that Party must:
                        9         (a) promptly notify in writing the Designating Party. Such notification shall
                       10 include a copy of the subpoena or court order;
                       11         (b) promptly notify in writing the party who caused the subpoena or order to
                       12 issue in the other litigation that some or all of the material covered by the subpoena or
                       13 order is subject to this Protective Order. Such notification shall include a copy of this
                       14 Stipulated Protective Order; and
                       15         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                       16 the Designating Party whose Protected Material may be affected.
                       17         If the Designating Party timely seeks a protective order, the Party served with the
                       18 subpoena or court order shall not produce any information designated in this action as
                       19 “CONFIDENTIAL” before a determination by the court from which the subpoena or
                       20 order issued, unless the Party has obtained the Designating Party’s permission. The
                       21 Designating Party shall bear the burden and expense of seeking protection in that court
                       22 of its confidential material and nothing in these provisions should be construed as
                       23 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                       24 directive from another court.
                       25
                       26 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                       27 IN THIS LITIGATION
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                        9
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1         (a) The terms of this Order are applicable to information produced by a Non-
                        2 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                        3 by Non-Parties in connection with this litigation is protected by the remedies and relief
                        4 provided by this Order. Nothing in these provisions should be construed as prohibiting
                        5 a Non-Party from seeking additional protections.
                        6         (b) In the event that a Party is required, by a valid discovery request, to produce a
                        7 Non-Party’s confidential information in its possession, and the Party is subject to an
                        8 agreement with the Non-Party not to produce the Non-Party’s confidential information,
                        9 then the Party shall:
                       10               (1) promptly notify in writing the Requesting Party and the Non-Party that
                       11 some or all of the information requested is subject to a confidentiality agreement with a
                       12 Non-Party;
                       13               (2) promptly provide the Non-Party with a copy of the Stipulated
                       14 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                       15 specific description of the information requested; and
                       16               (3) make the information requested available for inspection by the Non-
                       17 Party, if requested.
                       18         (c) If the Non-Party fails to seek a protective order from this court within 14 days
                       19 of receiving the notice and accompanying information, the Receiving Party may
                       20 produce the Non-Party’s confidential information responsive to the discovery request.
                       21 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                       22 any information in its possession or control that is subject to the confidentiality
                       23 agreement with the Non-Party before a determination by the court. Absent a court order
                       24 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                       25 in this court of its Protected Material.
                       26
                       27 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                        10
    FRESNO, CA 93720                                      STIPULATED PROTECTIVE ORDER
                        1         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                        2 Protected Material to any person or in any circumstance not authorized under this
                        3 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                        4 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                        5 all unauthorized copies of the Protected Material, (c) inform the person or persons to
                        6 whom unauthorized disclosures were made of all the terms of this Order, and (d)
                        7 request such person or persons to execute the “Acknowledgment and Agreement to Be
                        8 Bound” that is attached hereto as Exhibit A.
                        9
                       10 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       11 PROTECTED MATERIAL
                       12         When a Producing Party gives notice to Receiving Parties that certain
                       13 inadvertently produced material is subject to a claim of privilege or other protection, the
                       14 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                       15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                       16 may be established in an e-discovery order that provides for production without prior
                       17 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                       18 parties reach an agreement on the effect of disclosure of a communication or
                       19 information covered by the attorney-client privilege or work product protection, the
                       20 parties may incorporate their agreement in the stipulated protective order submitted to
                       21 the court.
                       22
                       23 12.     MISCELLANEOUS
                       24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                       25 person to seek its modification by the Court in the future.
                       26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                       27 Protective Order no Party waives any right it otherwise would have to object to
                       28 disclosing or producing any information or item on any ground not addressed in this
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                       11
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                        2 ground to use in evidence of any of the material covered by this Protective Order.
                        3         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                        4 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                        5 under seal pursuant to a court order authorizing the sealing of the specific Protected
                        6 Material at issue. If a Party's request to file Protected Material under seal is denied by
                        7 the court, then the Receiving Party may file the information in the public record unless
                        8 otherwise instructed by the court.
                        9
                       10 13.     FINAL DISPOSITION
                       11         After the final disposition of this Action, as defined in paragraph 4, within 60
                       12 days of a written request by the Designating Party, each Receiving Party must return all
                       13 Protected Material to the Producing Party or destroy such material. As used in this
                       14 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                       15 summaries, and any other format reproducing or capturing any of the Protected
                       16 Material. Whether the protected Material is returned or destroyed, the Receiving Party
                       17 must submit a written certification to the Producing Party (and, if not the same person
                       18 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                       19 category, where appropriate) all the Protected Material that was returned or destroyed
                       20 and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                       21 compilations, summaries or any other format reproducing or capturing any of the
                       22 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                       23 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                       24 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                       25 work product, and consultant and expert work product, even if such materials contain
                       26 Protected Material. Any such archival copies that contain or constitute Protected
                       27 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                       28 ///
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                       12
    FRESNO, CA 93720                                     STIPULATED PROTECTIVE ORDER
                        1 14.           Any violation of this Order may be punished by any and all appropriate measures
                        2 including, without limitation, contempt proceedings and/or monetary sanctions.
                        3               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
                        4
                        5 Dated: October 26, 2018                         McCORMICK, BARSTOW, SHEPPARD,
                                                                              WAYTE & CARRUTH LLP
                        6
                        7
                                                                           By:   /s/ James P. Wagoner
                        8
                                                                                   James P. Wagoner
                        9                                                         Timothy R. Sullivan
                                                                                Attorneys for Defendant
                       10
                                                                              GARRISON PROPERTY AND
                       11                                                  CASUALTY INSURANCE COMPANY
                       12
                       13 Dated: October 26, 2018                                   SHERNOFF, BIDART,
                                                                                     ECHEVERRIA, LLP
                       14
                       15
                                                                           By:       /s/ Samuel L. Bruchey
                       16                                                             William M. Shernoff
                       17                                                              Samuel L. Bruchey
                                                                                     Attorneys for Plaintiff
                       18                                                               MAYRA SILVA
                       19
                       20               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                       21
                       22 DATED: October 29
                                         __, 2018
                                                                                        Hon. Steve Kim
                       23
                                                                                 United States Magistrate Judge
                       24   5185514.1

                       25
                       26
                       27
                       28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP
7647 NORTH FRESNO STREET
                                                                           13
    FRESNO, CA 93720                                          STIPULATED PROTECTIVE ORDER
            1                                      EXHIBIT A
            2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
            3 I,           __________________________    [print   or    type    full    name],    of
            4 _______________________________ [print or type full address], declare under
            5 penalty of perjury that I have read in its entirety and understand the Stipulated
            6 Protective Order that was issued by the United States District Court for the Central
            7 District of California on October __, 2018 in the case of Mayra Silva v. Garrison
            8 Property and Casualty Insurance Company, United States District Court, Central
            9 District of California, Western Division, Case No. 2:17-cv-7402. I agree to comply
          10 with and to be bound by all the terms of this Stipulated Protective Order and I
          11 understand and acknowledge that failure to so comply could expose me to sanctions
          12 and punishment in the nature of contempt. I solemnly promise that I will not disclose
          13 in any manner any information or item that is subject to this Stipulated Protective
          14 Order to any person or entity except in strict compliance with the provisions of this
          15 Order. I further agree to submit to the jurisdiction of the United States District Court
          16 for the Central District of California for the purpose of enforcing the terms of this
          17 Stipulated Protective Order, even if such enforcement proceedings occur after
          18 termination of this action. I hereby appoint ________________________ [print or
          19 type full name] of ____________________________________ [print or type full
          20 address and telephone number] as my California agent for service of process in
          21 connection with this action or any proceedings related to enforcement of this
          22 Stipulated Protective Order.
          23 Date: _____________
          24 City and State where sworn and signed: __________________________
          25 Printed name: _______________________________
          26 Signature: __________________________________
          27
          28
MCCORMICK, BARSTOW ,
                                                         14
 SHEPPARD, W AYTE &                          STIPULATED PROTECTIVE ORDER
   CARRUTH LLP
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
